Citation Nr: 1040325	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-21 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967 and 
from July 1972 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) from an 
August 2005 rating decision rendered by Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in June 2005.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The June 2005 VA examiner gives no indication that the Veterans 
claims file was reviewed and makes no reference to any service 
treatment records or various post-service medical records.  In 
addition, various lay statements from others have been added to 
the Veteran's claims file since the examination, indicating that 
his back pain that started in service or soon thereafter.  As the 
Veterans claims file contains his service treatment records, 
post-service medical records, and lay statements, it is not 
possible that the examiner considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

In addition, the Board also notes that the RO asked the June 2005 
examiner to opine as to "whether any current back condition is 
related to his service-connected hallux valgus."  However, as is 
clear from the claims file, the Veteran has claimed at various 
times that his back symptoms and disability first developed in 
service and have bothered him ever since then.  The Veteran's 
contentions and the submitted lay statements support this 
argument. Therefore, the Veteran has claimed service connection 
for a back disorder on a direct basis.  In addition, the RO was 
mistaken in its statement to the VA examiner that the Veteran is 
service-connected for hallux valgus.  In fact, the Veteran is not 
service-connected for any foot disability; rather, the Veteran's 
foot disability is rated and taken into account as a part of the 
Veteran's nonservice-connected pension.  

The Board notes separately that a March 2005 VA neurologist 
commented that the Veteran was suffering from chronic back pain, 
severe at times, the cause of which remained unclear.  Since 
there is no definitive nexus opinion of record and the June 2005 
VA examiner does not appear to have had access to the Veterans 
claims file and provided an incomplete medical opinion, the Board 
finds that the June 2005 VA opinion is inadequate and a new 
examination with a nexus opinion should be provided to the 
Veteran.

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claims.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided.

The Board notes that any current VA treatment records should be 
obtained.  .  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA treatment records for the 
Veteran from the Philadelphia VAMC system 
from March 2005 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for a VA examination(s) 
to determine the nature and etiology of any 
back disorder.  The examiner should 
specifically delineate all diagnoses.  All 
necessary testing should be conducted.  The 
Veteran's claims folder, including a copy of 
this Remand, should be available to the 
examiner(s) and reviewed in conjunction with 
the examination.  This report should include 
a discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions and the lay statement assertions 
regarding his symptomatology since service.

Then, the examiner(s) should provide an 
opinion(s) as to following:

a.	Has the Veteran developed a back disorder?  
If so, please state the diagnosis (or 
diagnoses).
b.	Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current diagnosis of a back 
disorder had its onset during service; was 
caused or made chronically worse by any 
incident or injury that occurred during 
service; or, was manifested within one 
year from May 1967 (the Veteran's first 
period of service) or from March 1973 (the 
Veteran's second period of service)?  (The 
Board notes that the Veteran is not 
currently service-connected for any foot 
disability).

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in the 
claims file and/or sound medical principles.  

3.  Once the above action has been completed, 
readjudicate the claim.  If the issue on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


